DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US application 62/598,827 filed 14 December 2017.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7 March 2022 has been entered.

Examiner’s Note
Applicant's amendments and arguments filed 7 March 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 7 March 2022, it is noted that no claims have been amended. No new matter or claims have been added.

Election/Restrictions
The Applicant has previously elected polyethylene glycol (suspending agent), polysorbate 20 (wetting agent), polystyrene (polymeric bead), sodium dihydrogen phosphate (buffer), sodium hydroxide (pH modifier).

Status of the Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (WO 2016/157061) in view of Texter et al. (US 5,994,041).
	The Applicant claims, in claim 1, a process for preparing micronized paliperidone ester (particle size distribution from about 1-30 m) comprising wet milling, for about 5 minutes to about 60 minutes, an aqueous suspension of solid paliperidone ester, suspending agent, wetting agent, and a plurality of polystyrene beads (average diameter from about 0.5-1.0 mm). In claim 2, the solid paliperidone ester has a particle size from about 10-200 m. Claims 3-4 narrow the species of suspending and wetting agents. In claim 5, the polystyrene beads consist of polystyrene beads crosslinked with divinylbenzene. Claim 6 narrows the amounts of each agent. In claims 7-8 and 15 the composition further comprises a buffer (0.5-3%) and in claims 9-10 and 16 further comprises a pH modifier (0.5-3%). Claim 11 narrows the species of paliperidone ester. In claim 12, the suspension comprises paliperidone palmitate (6-35%), polyethylene glycol 4000 (5-20%), and polysorbate 20 (1-3%). In claim 13, the crosslinked polystyrene is present from about 40-85% and in claim 14, the beads have a particle size of from 0.6-0.8 mm. Claim 17 requires a specific particle size distribution. Claim 18 requires the process to be conducted aseptically and claim 19 requires it to be continuous. In claim 20, the micronized paliperidone ester product is in an injectable dosage form.
	Kumar teaches a process for wet milling paliperidone palmitate (about 40-300 m) comprising mixing the solid ester in a sterile vehicle, wet milling in the presence of first milling beads (about 1.5 mm), and subjecting the suspension to second milling beads (about 0.3 mm) to obtain micronized particles of less than 3 m (pg 3, ¶1). Kumar is not specific as to the choice of vehicle, however does teach using water in the injection (pg 12, ¶4). The first milling bead can range from 0.5-2.5 mm and can be selected from the group comprising yttrium-stabilized zirconium oxide, ceramic material, and porcelain (pg 4, ¶1-3). In one example, the process composition comprises paliperidone palmitate (15.07%), polysorbate 20 (1.16%), citric acid (0.48%), disodium hydrogen phosphate (0.48%), polyethylene glycol 4000 (2.9%), sodium dihydrogen phosphate (0.24%), sodium hydroxide (0.27), and water wherein the milling beads are yttrium stabilized zirconium beads (pg 17, Example 1; pg 18, ¶1). The entire process is done aseptically to produce micronized paliperidone ester with a D90 of 2 m from an original size of 40 m (pg 18, ¶1; pg 20, Table 7). The first round of milling beads can range from 0.5-2.5 mm in size (pg 4, ¶1). The end result is a micronized suspension filled into syringes, thus implying an injectable dosage form (id). Regarding polyethylene glycol 4000, said agent can be used in amounts ranging from 0.5-5.0% (pg 12, ¶5). The entire process can be carried out in single equipment (pg 3, ¶1). The entire process can be carried out in single equipment and is taught as being so in Comp. Ex. A (pg 3, ¶1; pg 14-15, Comp. Ex A). Regarding the final particle size, although Example 1 teaches a size of 2 m, Comp. Ex. A which uses the same excipients but only one round of milling beads achieved a particle size of 8 m (pg 20, Table 7) thus indicating that the end particle size is directly related to the size and frequency of using milling beads. Broadly, Kumar teaches that the solid paliperidone palmitate can be reduced to sizes in the range of about 10-39 m after the first round of milling beads (pg 11, ¶ 2).
	Kumar does not anticipate the concentrations of instant claim 12. Kumar does not teach the polymeric beads consist of polystyrene beads crosslinked with divinylbenzene. Kumar does not teach a single round of wet milling for about 5 minutes to about 60 minutes.
	Texter teaches that in conventional wet milling processes, using ceramic or glass milling media results in leaching of metal hydroxides thus destabilizing dispersions (col 4, lns 16-20). As an alternative to ceramic media/beads, polystyrene beads crosslinked with divinylbenzene can be used (col 16, lns 34-41).
It would have been prima facie obvious to follow the process of Kumar and adjust the levels of polyethylene glycol 4000 to 5% and the diameter of the beads to within 0.5-2.5 mm based on the teachings of Kumar. Moreover, it would have been obvious to replace the ceramic beads, which are a suitable milling bead taught by Kumar, for polystyrene crosslinked with divinylbenzene, since the ceramic media is said to have the negative result of metal hydroxide leaching. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). Regarding claim 17, Kumar teaches broadly that after the first milling beads, the resulting paliperidone particle size is from about 10-39 m. Comp. Ex. A further provides a process wherein only one set of milling beads is used. It would have been prime facie obvious to the person of ordinary skill in the art to adjust the size, amount, and processing time of the polymeric beads to achieve a micronized paliperidone ester with a D90 particle size from about 15-20 m, which falls within the range of 10-39 m taught in Kumar. That being said and in lieu of objective evidence of unexpected results, the amount of polymeric beads used can be viewed as a variable which achieves a desired particle size distribution. The optimum or workable range of polymeric beads can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). Similarly, the particle size distribution (D90, D50, and D10) can be viewed as a variable which achieves a desired paliperidone ester size for delivery into a patient. The optimum or workable range of particle size distribution can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Applicants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of aqueous solution nonobvious. 
Although Kumar teaches two rounds of wet milling and asserts that the two rounds result in a benefit for reducing particle size, it is disclosed in Kumar that after only one round, the particle size paliperidone is already “less than about 40 m” and “more preferably less than about 10 m” (pg 3, ¶6). As such, the first round process in Kumar renders obvious the process of the instant claims. The instant claims do not forbid or exclude additional rounds of processing, therefore the second round of processing in Kumar is not relevant to the claimed invention.
As such, claims 1-20 are rejected as being obvious in view of the prior art.

Response to Arguments
Applicant's arguments filed 7 March 2022 have been fully considered but they are not persuasive. The Applicant argues, on pages 5-6 of their remarks, that Kumar teaches a two-step wet milling process that lasts for about 2 hours to achieve the desired particle size and that Kumar does not teach a process of less than 2 hours. The Applicant argues that Kumar teaches using two different types of milling beads in order to achieve a shorter processing time.
In response, the first wet milling step of Kumar comprises beads that can range in size from 0.5-2.5 mm, which overlaps with the claimed range of 0.5-1.0 mm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05 (I). Upon completion of the first wet milling step, Kumar teaches that the resulting particle size of paliperidone is preferably less than 20 m. The first wet milling step of Kumar lasts about 30 minutes, uses beads that have a size that overlap with claimed range, and result in paliperidone particles that have a size consistent with the instant claims. The instant claims do not forbid or restrict additional processing steps, therefore, the instant claims are obvious in view of the first milling step in Kumar.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613